Dewey, J.
1. In case a husband leaves his wife and home for months, and suffers his children to reside with her without the means of support, he is liable for necessaries furnished for *541herself and children. This position of the wife draws with it the implied authority to make suitable provision for the family, and authorizes her to act as his agent as to such supplies, and to employ the children at proper service in aid thereof. The wife, in the case supposed, must be considered as the agent of the husband to exercise the usual and ordinary care over the affairs of the household, and to contract for the services of the children for short periods, and to apply their earnings to her and their support. As cases bearing upon this point, we may refer to Church v. Landers, 10 Wend. 79; Rumney v. Keyes, 7 N. H. 571; Hall v. Weir, 1 Allen, 261; Wodell v. Coggeshall, 2 Met. 89 ; Rotch v. Miles, 2 Conn. 638 ; Dumain v. Gwynne, ante, 270. The court properly instructed the jury that it was competent upon the evidence to find such agency on the part of the wife. It was enough that such agency was shown, combining the facts of the abandonment by the husband, and the' necessities of thé family, and the fitness of employing the children in the service in which they were engaged. Such agency authorized the wife to assign their earnings for the support of the family to Packard.
2. The ruling of the court upon the admission of evidence as to what was stated by the interpreter, Mrs. Mongois, as Mrs. Camerlin’s statements at the interview between her and Packard, was correct. The interpreter was the agent of Mrs. Camerlin, employed by_ her to communicate with Packard, and the statements made through such interpreter to him as to what she said are to be taken to be truly stated, and the admission of such statements would be no violation of the rules of law excluding hearsay evidence.
We have an early case upon this point, in Fabrigas v. Mostyn, reported in 20 Howell’s State Trials, 123, where an interpreter had been employed to communicate certain proposals and receive the answer of the other party, and the question was, whether the words of the interpreter could be given in evidence by a witness, or whether the interpreter himself ought to be called, as the witness neither understood the question put to the party nor the answer made by him ; and it was held by Gould, J. that the evidence of the witness was clearly admissible. In *542such case the interpreter is the accredited agent of the party, acting within the scope of his authority in the execution of his agency.
3. The evidence was properly submitted to the jury to pass upon the question what was the actual agreement and understanding of Mrs. Camerlin and Packard, as to an assignment of the wages earned by the children. The facts bring this case within the case of Thruston v. Thornton, 1 Cush. 89, upon this point.

Exceptions overruled.